PER CURIAM.
The sole point for our consideration in this appeal is whether the trial court erred in suppressing evidence which was, admittedly, illegally seized, upon a finding that, as a matter of law, the exclusionary rule applies to probation revocation proceedings under Article I, Section 12 of the Florida Constitution as amended in 1983. This court has recently so held, relying upon State v. Dodd, 419 So.2d 333 (Fla.1982): Mendiola v. State, 490 So.2d 75 (Fla. 3d DCA 1985); State v. Pearson, 476 So.2d 760 (Fla. 3d DCA 1985) as have the second and fourth districts. Cross v. State, 469 So.2d 226 (Fla. 2d DCA 1985); Tamer v. State, 463 So.2d 1236 (Fla. 4d DCA 1985).
We, accordingly, affirm and join the cited cases in certifying to the Florida Supreme Court the following question as one of great public interest:
Does the Fourth Amendment exclusionary rule apply in probation revocation proceedings in light of the 1983 amend*683ment to Article I, Section 12, of the Florida Constitution?
Affirmed.